FARIS, P. J.
Appeal from the judgment of the circuit court of Cole county affirming the action of the Public Service Commission of the State of Missouri in a proceeding by appellant to compel defendant railroad company to repair certain overhead crossings of the streets of plaintiff city over the railroad track of defendant railroad.
Since, in the view we are compelled to take of the case, it does not turn here upon the facts, a brief statement of such facts will suffice. Concisely they run thus: At a former time, to-wit, in the year 1901, defendant railroad company was desirous of lowering the grade of its track where the samé ran through plaintiff city and where it crossed, over Wentz street and Ruby street therein. In order to lower this grade defendant railroad (hereinafter for brevity referred to simply as the railroad) made a contract with the city of Macon (hereinafter designated for brevity as *488the city), whereby it was agreed that the railroad should construct and keep in repair, bridges over its said tracks where the same crossed said above-named streets. This contract further provided that the railroad should pay to the city as part consideration, at least, for the right of lowering such tracks and the grade through said city the sum of $8,500. It was further agreed that the city should assume the burden of keeping in repair the approaches to and the • floors on said bridges, which approaches and floors constituted the streets, or passagways on Wentz and Ruby streets where the latter crossed the railroad tracks. This contract took the form of an ordinance, which ordinance was duly accepted by the railroad and tho said sum of $8,500 paid to and accepted by the city.
In the course of time the flooring over the two bridges in question became rotten and out of repair, which necessitated the reflooring of same and the construction of new approaches on said streets to these two bridges. Thereupon the city took the position that it was not its duty to maintain and repair these floors and approaches, but that it was the duty of the railroad so to do, its legislative contract with the railroad notwithstanding. It thereupon proceeded to repudiate this contract on the theory that the same is ultra vires, and that it was and is the duty of the railroad under section 3049, Revised Statutes 1909, to repair and maintain both the approaches to these bridges and the floors thereon.
Upon a hearing before the Public Service Commission the complaint of the city was dismissed for the reason, among others, that the evidence in the case did not warrant the granting of the relief prayed for. From this order and ruling of the Public Service Commission appellant herein brought certiorari, or a writ of review, in the circuit court of Cole county to bring up the record of the case from the Public Service Commis*489sion. Upon a hearing in said circuit court the ruling of the Public Service Commission was in all things affirmed. Prom this judgment of the circuit court the city, which is appellant here, took an appeal to this court. In taking this appeal no motion for a new trial, or motion in arrest, or any other motion was filed, nor was any bill of exceptions filed in the case; nor was any time taken in the court nisi within which to file such bill of exceptions. A plain, bare appeal from the circuit court was taken merely by making the statutory affidavit and giving’ a supersedeas bond as in ordinary appeals in civil cases.
Such further facts as shall become necessary to make the points clear will be set forth in the subjoined discussion.
OPINION.
„ Exceptions: Evidenced Many contentions are urged by the appellant, but we are met upon -the threshold with respondent’s insistence that there is nothing before us but the bare record of the proceedings in the circuit court. This contention is bottomed upon the admitted failure of the appellant to file in the circuit court any motion for a new trial. Appellant took a bare appeal from the decision below, which was adverse to it. We need not cite authorities to prove that such a failure would have the effect in any ordinary civil case to preclude any review here in any wise based upon the evidence. Unless then there be some valid statute which prescribes, or permits a special and different procedure in a case coming up to us on appeal from a circuit court from a ruling’ made by the Public Service Commission, we must affirm this case out of hand, absent error in the record proper.
Turning to the statutory provisions which govern cases coming up from the Public Service Commission, *490we find it recited that in all cases of appeals to this court “such appeal shall he prosecuted as appeals from judgment of the circuit court in civil cases, except as otherwise provided in this act. The original transcript of the record and testimony and exhibits certified to by the commission and filed in the circuit court in any action to review an order or decision of the commission, together with a transcript of the proceedings in the circuit court, shall constitute the record on appeal to the Supreme Court.” [Sec. 114, Laws 1913, p. 644.] Elsewhere it is provided in this act that matters shall be brought up to the circuit courts by writs of certiorari, or writs of review, and that upon reaching the circuit courts the cases so brought up “shall be tried and determined as suits in equity.” [Sec. 111 p. 641, Laws 1913.] If upon the hearing in the circuit court such court shall find that the commission failed “to receive testimony properly proffered, the court shall remand the cause to the commission, with instructions to receive the testimony so proffered and rejected, and enter a new order based upon the evidence theretofore taken and such as it is directed to receive.” [Ibid] From such action of the circuit court an appeal lies to this court — at least it is so nominated in the act — on behalf of whomsoever, being a party to the case, may be injured by the ruling of the circuit court. On such appeal, whether the error urged upon us be that of a wrong interpretation of the evidence, or a wrong finding upon the weight thereof, or an erroneous ruling upon the reception of evidence offered, it is plain we can look only to the error of the circuit court. We can not in a strictly legal sense weigh the alleged judicial errors of a non-judicial and merely administrative body. We can only so weigh the acts of courts. The Public Service Commission is not a court. If it were a court then its organization as such would be in the very teeth of the Constitution. [Sec. 1, art. 6, Constitu*491tion of Missouri; Constitution of Missouri, secs. 2 and 3, Amendment 1884.] If then the circuit court shall require the commission to receive evidence which such commission theretofore refused to receive, and if from the action of the circuit court an appeal be brought here (as may be done) on the theory that the commission was right and the circuit court was wrong, the inquiry is pertinent as to whose- error is being reviewed here. Clearly, if error be present, it is strictly speaking the error of the circuit court. Such is the fundamental and underlying principle of appellate procedure. [Hall v. Harris, 145 Mo. 614.]
These conditions are presented then: (a) There may be an appeal in a case affirmed, where there would of necessity be no errors of the circuit court in ordering the admission of evidence; (b) there may be an appeal in a case wherein the circuit court for errors in refusing to admit relevant and competent evidence, reversed and remanded the case to the commission, and where the sole error committed would be that committed by the circuit court; and (c) we suggest arguendo, an appeal in a case wherein upon the facts adduced in evidence, the finding of the commission was erroneous as a matter of right and equity and good conscience.
In each of these three classes we would be unable to. review the action of the trial court absent the evidence in the case. Under the rule in the appeal of civil cases, to which the plain letter of this statute relegates us for the appellate procedure which is to govern us, the evidence is not preserved for review unless through a bill of exceptions, kept alive by a motion for a new trial. [Thompson v. Child, 6 Mo. 162; St. Louis v. Lawton, 189 Mo. 474; Watson v. Pierce, 11 Mo. 358; Woodson v. McClelland, 4 Mo. 495; Keaton v. Keaton, 74 Mo. App. 174; Berry v. Bood, 209 Mo. 662; 29 Cyc. 739, 740.] And such motion is just as much a requisite *492to an appellate review of the evidence in an equity case as it is in one at law. [Berry v. Rood, supra; Keaton v. Keaton, supra; Woodson v. McClelland, supra.] Absent a motion for a new trial, absent the bill of exceptions, and absent a bill of exceptions, no appellate review here can be had, which is based upon the evidence in die case, or upon errors in admitting or in refusing to admit evidence. However, in the instant case there is neither a motion for a new trial nor a bill of exceptions.
It is perhaps regrettable (if the desirability of uniformity referred to infra does not outweigh the regret), that an attempted simplification of the appellate procedure should thus come to naught. The trouble lies in the plain letter of the statute, which recognizing that appeals and appellate procedure “live and move and have their being’ ’ solely by virtue of statutes and not otherwise, yet plainly ordains that appeals in cases from the Public Service Commission “shall he prosecuted as appeals from judgment of the circuit court in civil cases except as otherwise provided in this act,” and then signally fails to provide any modification of the procedure, even by. fair implication.
Pxetermitting the question whether it is wise to have one sort of appellate practice in one kind of civil cases and another sort in all other kinds of civil cases, as likewise the question whether such a special practice would or would not contravene the provisions of section 53 of article 4 of the Constitution, we are yet compelled to say that absent a motion for a new trial, as in the instant case, we can review nothing but the record proper. Finding no error therein, we affirm the .case.
Walker, J., concurs; Revelle, J., not sitting.